1    WILLIAM J. PORTANOVA, State Bar No. 106193
     Attorney at Law
2
     400 Capitol Mall, Suite 1100
3    Sacramento, CA 95814
     Telephone: (916) 444-7900
4    Fax: (916) 444-7998
     Portanova@TheLawOffices.com
5

6    Attorney for Defendant
     Cecilia Yu
7

8
                                  UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11                                               )
      UNITED STATES OF AMERICA,                      CASE NO. 2:16-cr-00079-GEB
12
                                                 )
                     Plaintiff,                  )   STIPULATION REGARDING
13                                               )   EXCLUDABLE TIME PERIODS
             v.                                  )
14                                                   UNDER SPEEDY TRIAL ACT;
                                                 )   (PROPOSED) FINDINGS AND ORDER
15    CECILIA YU,                                )
                                                 )Date: November 02, 2018
16                 Defendant.                    )Time: 9:00 AM
      ________________________________           )
17
      ____________
18         With the Court’s permission, defendant Cecilia Yu and plaintiff United States of
19   America, by and through their undersigned attorneys, hereby stipulate as follows:
20          1.     By previous order, this matter was set for status on November 02, 2018;
21          2.     By this stipulation, defendant now moves to continue the status conference until
22                 January 18, 2019 and to exclude time between November 02, 2018 and January
23                 18, 2019 under local code T4. Plaintiff does not oppose this request.
24          3.     The parties agree and stipulate that the Court find that counsel for the defendant
25                 requires additional time to review the current charges, to review the extensive
26                 discovery, to conduct investigation and research related to the charges and to
27                 prepare to discuss the matter with his client.
28          4.     The government does not object to the continuance.
     STIPULATION REGARDING EXCLUDABLE TIME PERIODS UNDER
     SPEEDY TRIAL ACT; (PROPOSED) FINDINGS AND ORDER
1          5.     Based on the above-stated findings, the ends of justice served by continuing the
2                 case as requested outweigh the interest of the public and the defendant in a trial
3                 within the original date prescribed under the Speedy Trial Act.
4          6.     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
5                 3161, et seq., within which the trial date must commence, the time period of
6                 November 2, 2018 to January 18, 2019, inclusive, is deemed excludable
7                 pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv) and Local Code T4 because it
8                 results from a continuance granted by the Court at defendant’s request on the
9                 basis of the Court’s finding that the ends of justice served by taking such action
10                outweigh the best interest of the public and the defendant in a speedy trial.
11         7.     Nothing in this stipulation and order shall preclude a finding that other
12                provisions of the Speedy Trial Act dictate that additional time periods are
13                excludable from the period within which a trial must commence.
14

15   IT IS SO STIPULATED.
16                                               /s/ William J. Portanova
     DATED: October 31, 2018                     _______________________________________
17
                                                 WILLIAM J. PORTANOVA
18                                               Attorney for Defendant
                                                 CECILIA YU
19

20
     DATED: October 31, 2018                     /s/ Matthew Morris
21                                               _______________________________________
                                                 MATTHEW MORRIS
22                                               Assistant United States Attorney
23

24   IT IS SO FOUND AND ORDERED.
     Dated: November 1, 2018
25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME PERIODS UNDER
     SPEEDY TRIAL ACT; (PROPOSED) FINDINGS AND ORDER
